Case 2:19-cv-10523-DML-APP ECF No. 98, PagelD.1727 Filed 01/13/21 Page 1 of 6

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

GILBERT N. FAFORD II,

Plaintiff,
Case No. 2:19-cv-10523
Vv.
Honorable David M. Lawson
GRAND TRUNK WESTERN RAILROAD
COMPANY, d/b/a CN,

 

 

 

 

Defendant.

Arvin J. Pearlman (P18743) Mary C. O’Donnell (P33479)

Benjamin J. Wilensky (P75302) GALLAGHER SHARP LLP

SOMMERS SCHWARTZ, P.C. 211 W. Fort Street, Suite 660

One Towne Square, 17" Floor Detroit, MI 48226

Southfield, MI 48076 (313) 424-4981

(248) 355-0300 modonnell@gallaghersharp.com

apearlman@sommerspc.com

bwilensky@sommerspc.com Charles H. Russell, III, Esq.
WISE CARTER CHILD &

Attorneys for Plaintiff CARAWAY, P.A.

401 East Capitol Street
Heritage Building, Suite 600
Jackson, MS 39201

chr@wisecarter.com

Attorneys for Defendant

GTW'S SUPPLEMENT TO SECOND MOTION TO COMPEL

Defendant Grand Trunk Western Railroad Company (“GTW”), through counsel,
hereby submits its Supplement to GTW’s Second Motion to Compel, states as follows that:

ly On February 19, 2020, the Court entered its Order Withdrawing Reference (ECF
No. 36), Dismissing Discovery Motion, Granting In Part Corrected Discovery Motion, Granting
In Part Motion to Extend Deadlines, and Amending Scheduling Order (ECF No. 45) (“Order

Granting Discovery Motion”). On page 2 of this Court’s Order Granting Discovery Motion (/d.,
Case 2:19-cv-10523-DML-APP ECF No. 98, PagelD.1728 Filed 01/13/21 Page 2 of 6

PageID.393), this Court ordered that plaintiff shall “Furnish to counsel for the defendant copies
of all debit card and credit card statements from January 1, 2017 through the present date.”

2. Plaintiff produced debit and card statements from November 29, 2016 to January
24, 2020 for his Capital One MasterCard; from January 2, 2017 to January 31, 2020 for his
Community Choice Credit Union; and from March 15, 2019 to February 8, 2020 for his
Cabela’s Club Classic card. However, plaintiff did not produce records subsequent to the
above dates, despite the request of GTW counsel. (GTW’s Second Motion to Compel, Ex. 1,
PageID.785, GI'W counsel email of October 9, 2020)

3. As a result of plaintiffs failure to supplement or to respond to GTW counsel’s
request by producing records “through the present date,” GTW had to file its Second Motion to
Compel in which it sought “...(1) plaintiffs recent credit and debit card statements in
accordance with the Court’s prior Order granting GTW’s first Motion to Compel,... (/d.,
PageID.770, pg. 5) (emphasis added) Further, in its Second Motion to Compel, GTW noted that
“plaintiff's credit and debit card statements, which plaintiff has already been compelled by this
Court to produce, are evidence of his physical and other activities.” (/d., PageID.771, pg. 6)

4. In his Response to Defendant’s Second Motion to Compel (ECF No. 90), plaintiff
counsel asserted that “...Plaintiff agrees to supplement his production of debit and credit
card statements, as previously ordered discoverable by the Court. ECF No. 45 at pg. 2,
PageID.393.” (/d., PageID.1108, pg. 5) (emphasis added) It is notable that plaintiff counsel
agreed to this production only after GTW filed its Second Motion to Compel on November 11,
2020 and not in response to the August 5, 2020 good faith resolution letter or to the October 9,

2020 email (ECF No. 78-1, PageID.785).
Case 2:19-cv-10523-DML-APP ECF No. 98, PagelD.1729 Filed 01/13/21 Page 3 of 6

3 While plaintiff cites to this Court’s Order Granting Discovery Motion,
specifically to the page on which the specific language regarding production of financial appears
(ECF No. 45, PageID.393), plaintiff failed to comply with this Court’s Order where he served
updated financial records that are redacted. Specifically, plaintiff redacted large sections of
the Community Choice Credit Union records. Attached hereto are exemplar records from
February 2020 which contain large redactions. (Ex. 1 hereto) The records for every month of
the Community Choice Credit Union were redacted. Plaintiff's supplemental production of
Cabela’s Club Classic care records were not redacted.

6. Nowhere in this Court’s Order Granting Discovery Motion does this Court permit
redactions. Further, at no point after issuance of this Court’s Order Granting Discovery Motion
did plaintiff file a motion for recommendation seeking to redact large sections of the records.

Bs Further, in his initial production of financial records subsequent to this Court’s
Order Granting Discovery Motion, plaintiff also produced records from Capital One
MasterCard and Kohl’s credit card. In plaintiff's recent production--only after GTW filed its
Second Motion to Compel on November 11, 2020--plaintiff failed to produce updated records
from these two entities, despite the explicit language in this Court’s order Granting Discovery
Motion, to wit: “...through the present date.” (ECF No. 36) Further, plaintiff provided no
explanation for this blatant oversight.

WHEREFORE, for the reasons stated herein and in GTW’s Second Motion to Compel,
Grand Trunk Western Railroad Company respectfully requests that this Honorable Court order
plaintiff to produce updated records from “all debit card and credit card statements” used by

plaintiff and/or his wife “from January 1, 2017 to the present,” as this Court previously ordered.
Case 2:19-cv-10523-DML-APP ECF No. 98, PagelD.1730 Filed 01/13/21 Page 4 of 6

Respectfully submitted,

Dated: January 13, 2021 GALLAGHER SHARP LLP

By:

/s/ Mary C. O'Donnell

Mary C. O’ Donnell (P33479)
211 W. Fort Street, Suite 660
Detroit, MI 48226

(313) 424-4981

Charles H. Russell, III, Esq.

WISE CARTER CHILD &
CARAWAY, P.A.

401 East Capitol Street

Heritage Building, Suite 600

Jackson, MS 39201

Attorneys for Defendant
Case 2:19-cv-10523-DML-APP ECF No. 98, PagelD.1731 Filed 01/13/21 Page 5 of 6

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

GILBERT N. FAFORD II,

Plaintiff,
Case No. 2:19-cv-10523
Vv.
Honorable David M. Lawson
GRAND TRUNK WESTERN RAILROAD
COMPANY, d/b/a CN,

 

 

 

 

Defendant.

Arvin J. Pearlman (P18743) Mary C. O’Donnell (P33479)

Benjamin J. Wilensky (P75302) GALLAGHER SHARP LLP

SOMMERS SCHWARTZ, P.C. 211 W. Fort Street, Suite 660

One Towne Square, 17" Floor Detroit, MI 48226

Southfield, MI 48076 (313) 424-4981

(248) 355-0300 modonnell@gallaghersharp.com

apearlman@sommerspc.com

bwilensky@sommerspc.com Charles H. Russell, II, Esq.
WISE CARTER CHILD &

Attorneys for Plaintiff CARAWAY, P.A.

401 East Capitol Street
Heritage Building, Suite 600
Jackson, MS 39201

chr@wisecarter.com

Attorneys for Defendant
BRIEF IN SUPPORT OF GTW'S SUPPLEMENT TO SECOND MOTION TO COMPEL
GTW hereby relies on its Second Motion to Compel, its Memorandum in Support of Its
Second Motion to Compel, and this Court’s Order Withdrawing Reference (ECF No. 36),
Dismissing Discovery Motion, Granting In Part Corrected Discovery Motion, Granting In Part

Motion to Extend Deadlines, and Amending Scheduling Order.
Case 2:19-cv-10523-DML-APP ECF No. 98, PagelD.1732 Filed 01/13/21 Page 6 of 6

Respectfully submitted,

Dated: January 13, 2021 GALLAGHER SHARP LLP

By:

/s/ Mary C. O’Donnell

Mary C. O’Donnell (P33479)
211 W. Fort Street, Suite 660
Detroit, MI 48226

(313) 424-4981

Charles H. Russell, II, Esq.

WISE CARTER CHILD &
CARAWAY, P.A.

401 East Capitol Street

Heritage Building, Suite 600

Jackson, MS 39201

Attorneys for Defendant

CERTIFICATE OF SERVICE

I, Dawn Taylor, certify that on the date shown below, I served a copy of the foregoing
GTW’s Supplement to Second Motion to Compel and Brief In Support by electronically filing
same with the Clerk of the U.S. District Court Eastern District of Michigan via the Court’s
CM/ECF system which shall then send notification of such filing to all counsel of record. The
statement above is true to the best of my knowledge and information.

Dated: January 13, 2021 /s/ Dawn Taylor

 

Dawn Taylor
